DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 7/27/2021 "Reply" elects without traverse and identifies claims 1-14 as being drawn to Group I.  Accordingly, Examiner has withdrawn claims 15-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 6/1/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor (US Patent No. 5,472,901).
Regarding claim 8, in FIGs. 1-12, Kapoor discloses an integrated circuit structure, comprising: one or more semiconductor devices comprising a plurality of gate structures (14/16, col. 3, line 44) above a substrate (2); a local interconnect (70/72, col. 4, lines 43-50) on and electrically coupling two or more of the plurality of gate structures (via 70/72 and 92, col .4, lines 52-56); and a metal fuse (82/86, col. 4, lines 61-63) laterally adjacent to the local interconnect.
Regarding claim 9, in FIGs. 1-12, Kapoor discloses that the local interconnect and the metal fuse comprise a same metal (col. 4, lines 44-50).
Regarding claim 10, in FIGs. 1-12, Kapoor discloses that the local interconnect and the metal fuse are on (in direct contact with) a same self-aligned gate edge (SAGE) isolation structure (20a is an isolation structure aligned to an edge of gates 14 and 16).
Regarding claim 13, in FIGs. 1-12, Kapoor discloses a wide gate edge isolation structure (20a less the 50 portion of 20a) and a narrow gate edge isolation structure (50 portion of 20a), wherein the metal fuse is on the wide gate edge isolation structure (in direct contact with a vertical edge of the wide gate edge portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (US Patent No. 5,472,901) in view of Fried (US Pub. No. 2003/0145299).
Regarding claim 14, Kapoor appears not to explicitly disclose that the one or more semiconductor devices comprises one or more semiconductor fins.
In paragraph [0005], Fried discloses that FinFET devices (which necessarily comprise a semiconductor fin) provide several advantages over a conventional FET devices. These advantages include nearly ideal turn off in sub-threshold voltages, giving lower off-currents and/or allowing lower threshold voltages, no loss to drain currents from body effects, no `floating` body effects, higher current density, lower voltage operation, and reduced short channel degradation of threshold voltage and off current. 
To form an integrated circuit structure having the aforementioned advantages, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the semiconductor devices as FinFET devices. In doing so, the semiconductor devices comprise one or more semiconductor fins.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art failed to disclose or reasonably suggest the claimed integrated circuit structure particularly characterized by a plurality of semiconductor fins protruding through a trench isolation region above a substrate; a gate edge isolation structure laterally between and in contact with the first gate structure and the second gate structure, the gate edge isolation structure on the trench isolation region and extending above an uppermost surface of the first gate structure and the second gate structure; and a metal fuse on the gate edge isolation structure.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896